Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed May 6, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US 2003/0099451) in view of Dragic (US 2008/0008432 A1) in view of Savegh et al. (5,182,785).
Regarding claim 1, Walker, Jr., henceforth Walker, discloses a coated optical fiber, comprising: an optical fiber (see paragraph 0004, description of non-GGP fiber), including a core and a cladding covering the core and having a refractive index lower than a refractive index of the core (a typical cladding will have a lower refractive index than that of the core); a first buffer layer (inner or primary buffer) covering the optical 
Still regarding claim 1, Walker teaches the claimed invention except for specifically stating the first buffer layer having a refractive index lower than the refractive index of the cladding.  Dragic discloses a coated optical fiber (see Fig. 1a) comprising an optical fiber (10) including a core (20), and a cladding (22) covering the core; and a  buffer layer (13) covering the optical fiber and having a refractive index lower than the refractive index of the cladding (paragraph 0012).  Since both inventions relate to optical fibers, one having ordinary skill in the art at the time of the invention would have found it obvious to use a buffer layer having a refractive index lower than the refractive index of the cladding as disclosed by Dragic in the optical fiber of Walker for the purpose of using a dual cladding, allowing for a wider range of applications.
Still regarding claim 1, the proposed combination of Walker and Dragic teaches the claimed invention except for specifically stating the hardness of the first buffer layer.  However, it would have been obvious to one having ordinary skill in the art to arrive at the claimed hardness of the inner buffer layer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 2-3, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for specifically stating the relative refractive index difference.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed relative refractive index difference in order to confine light within the optical fiber and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5, 9 and 16, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for the first and second buffer layers made of a fluorine-containing polymer resin.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the buffer 
Regarding claims 6 and 8, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for specifically stating the hardness of the buffer layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed shore D hardness in order to provide protection to the optical fiber and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 10-12, Savegh further discloses the jacket being a high strength and high hardness material in column 4, lines 4-11.  The proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for specifically stating the hardness of the jacket higher than that of the second buffer layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at a hardness which is higher than the hardness of the second buffer layer in order to provide protection for the second buffer layer and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 13 and 15, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for the jacket made of a fluorine-containing polymer resin or an ETFE.  However, it would have been obvious to one 
Regarding claim 14, the recitation " used for endoscope equipment" in the claim specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter.1987).  In this instance, the coated optical fiber of the proposed combination of Walker, Dragic and Savegh is capable of being used for endoscope equipment and nothing in the claim requires a structural difference in which to distinguish the claimed invention from said fiber.
Regarding claim 17, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for specifically stating the thickness of the layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed thicknesses in order to provide sufficient protection for the optical fiber, and since it has been held that where the general 


Response to Arguments
Applicant's arguments, see pages 5-6, with respect to claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 19, 2021